Citation Nr: 9930472	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
classified as Pancoast's tumor, left upper lobe, status-post 
left thoracotomy with wedge resection of left upper lobe, and 
unblocked resection of ribs 1, 2, 3, and 4, due to exposure 
to ionizing radiation.

2.  Entitlement to service connection for multiple myeloma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1945 to 
October 1947.  This appeal was before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By means of an order dated in August 1998, the 
Board remanded this case for further development.  Additional 
development has been accomplished and the case is now before 
the Board for a decision.



FINDINGS OF FACT

1.  The appellant was exposed to ionizing radiation during 
active duty service.

2.  The appellant was diagnosed with lung cancer over four 
decades after separation from service.

3.  The appellant's lung cancer did not result from inservice 
exposure to ionizing radiation.

4.  The appellant does not suffer from multiple myeloma.


CONCLUSIONS OF LAW

1.  The appellant's lung cancer, classified as Pancoast's 
tumor, left upper lobe, status-post left thoracotomy with 
wedge resection of left upper lobe, and unblocked resection 
of ribs 1, 2, 3, and 4, was not incurred in service or as a 
result of inservice exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.311 (1999).


2.  A claim for service connection for multiple myeloma due 
to exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records are not of record as 
they could not be found.  The appellant reports that he was 
first diagnosed with lung cancer in 1991, and asserts that 
this is due to exposure to radiation during active duty 
service.  He also claims entitlement to service connection 
for multiple myeloma as a result of exposure to radiation 
during active duty service.

The medical evidence of record indicates that in June 1991, 
the appellant underwent a CT needle biopsy which revealed a 
possible large cell carcinoma.  In August 1991, he was 
hospitalized and underwent a left thoracotomy with wedge 
resection of the left upper lobe with unblocked resection of 
ribs 1, 2, 3, and 4.  The diagnosis was Pancoast's tumor, 
left upper lobe.  The medical evidence of record does not 
indicate that he suffers from multiple myeloma.

A letter from the Defense Nuclear Agency (DNA), dated in 
November 1995, indicates that the appellant was a participant 
in Operation CROSSROADS.  DNA estimates that his exposure to 
ionizing radiation during service was as follows:  external 
neutron - 0.000 rem; external gamma - 0.7 rem with an upper 
bound of 1.2 rem; internal 50-year committed dose equivalent 
to the lung - less than 0.15 rem.

An advisory opinion from the Under Secretary for Health, 
dated in July 1996, indicates that exposure to 4.3 rads or 
less at age 18 (approximate age of the appellant at the time 
of exposure) provides a 99 percent credibility that there is 
no reasonable possibility that it is as likely as not that 
the appellant's lung cancer is related to exposure to 
ionizing radiation.  The Under Secretary thus concluded that 
it was unlikely that his lung cancer could be attributed to 
inservice radiation exposure.  Based on this opinion, and 
following a review of the evidence in its entirety, the Under 
Secretary for Benefits, in an opinion letter dated in July 
1996, found that there was no reasonable possibility that the 
appellant's lung cancer resulted from exposure to ionizing 
radiation in service.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

I.  Lung cancer.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Having considered the evidence of record in its entirety, the 
Board finds that entitlement to service connection for the 
appellant's lung cancer is not warranted.  The Board notes 
that his service medical records could not be located and are 
not of record.  However, this is of no consequence as the 
record indicates that he was not diagnosed with the lung 
disease until over four decades after separation from 
service.  While he was exposed to radiation in service and 
lung cancer is a radiogenic disease, the Under Secretary for 
Health and the Under Secretary for Benefits have both 
concluded that the lung cancer is not related to the 
radiation exposure in service.  Accordingly, the claim must 
be denied.

II.  Multiple myeloma.

If a radiation exposed veteran develops multiple myeloma, it 
shall be considered service connected.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309.  A claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well-
grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the inservice 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Alternatively, the second and 
third Caluza elements may be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, the medical evidence of record does not 
indicate that he suffers from multiple myeloma.  As there is 
no evidence of a current disability, the claim is found to be 
not well-grounded and the appeal must be denied.



ORDER


Entitlement to service connection for lung cancer, classified 
as Pancoast's tumor, left upper lobe, status-post left 
thoracotomy with wedge resection of left upper lobe, and 
unblocked resection of ribs 1, 2, 3, and 4, due to exposure 
to ionizing radiation, is denied.

Entitlement to service connection for multiple myeloma due to 
exposure to ionizing radiation is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

